 

Exhibit 10.2

 

MAXIMUM AMOUNT COMPREHENSIVE CREDIT LINE CONTRACT

NO. SX162617000956

 

Fiduciary: Icon Energy System (Shenzhen) Company Limited

Address: Block A, 4/F, Jinmeiwei Industrial Park, Guanlan Hi-tech Industrial
Park, Guanlan Town, Baoan District, Shenzhen 

 

Creditor: Bank of Jiangsu, Shenzhen Sub-branch.

Address: 4011, Shennan Road, Futian District, Shenzhen.

 

According to relevant laws and regulations of China, this contract was agreed by
two parties, and both parties agree to comply with all terms of the contract.

 

Clause 1

 

The maximum comprehensive credit limits (hereinafter referred to as “fiduciary”)
means the credit line that creditor provide to fiduciary who can use the credit
line in the business lines agreed by the contract.

 

Clause 2 Content of the Credit

 

1. The maximum amount of comprehensive credit limits that creditor provide to
fiduciary is RMB 10,000,000.

2. The period of the credit: From 3 July, 2017 to 2 July, 2018. This period only
limits the start date of the credit businesses but the expiration date.

3. The allotted time, amount, interest rate and rate of single specific business
under this credit contract should be agreed by accordingly specific business
contract and voucher.

4. Aforesaid “The maximum comprehensive credit limits” only includes the balance
of credit principal which is the actual used credit line (deducts guaranty bund)
deducts the part which has been repaid under this contract during the contract
period, but the interest, punitive interest compound interest and other payables
which should be afforded by fiduciary.

 

Clause 3 The Usage of Credit Line

 

1. When fiduciary need to use the credit line under this contract, should apply
to creditor one by one, creditor has the right to audit in accordance with fund
condition of itself, operation situation of fiduciary and the purpose of credit
etc. If the applications are approved, both parties should sign the specific
credit business contract separately. Every single credit business contract under
this contract and relevant voucher constitute the effective attachment of this
contract.

2. Within the period agreed in this contract, fiduciary can use the credit line
according to the limit of every single credit business agreed by this contract
repeatedly, if fiduciary need to adjust the usage of credit line, application
should be provided to creditor in writing, and creditor decides whether the
application can be approve and the method of adjustment.

3. the following is out of the credit:

4. When the credit become expiring, the credit line which is not used will
automatically be cancelled.

 

 

 

 

Clause 4 Adjustment of Credit Line

 

In the process of performing this contract, if following situations, which may
affect the right of creditor, occur, creditor has the right to make relevant
adjustment and/or stop fiduciary using credit line, and cancel unused credit
line of fiduciary.

 

1. The market, which is related to fiduciary’s operation, has significant
adverse changes, or Country’s monetary policy has significant adjustment.

2. There are significant difficulties on operation situation or important
adverse changes on financial conditions to fiduciary.

3. Termination of business, liquidation, restructuring, dissolution and
bankruptcy of fiduciary by an active or passive means.

4. Fiduciary is involved in significant litigation, arbitration or
administrative punishment, or has significant default with other creditors.

5. Fiduciary indicates or expresses by its actions that it does not perform its
obligations under this contract or other contract signed by creditor and
fiduciary.

6. Fiduciary provides false materials or conceals any important fact of finance
and operation.

7. Fiduciary does not perform the obligations agreed in this contract or
specific credit business contract.

8. Fiduciary violates other contracts signed by creditor and fiduciary.

9. Fiduciary transfers its assets, pumps money, evades debts and has other
behaviors which damage or might damage the rights of creditor.

10. Fiduciary is involved in illegal operations.

11. Division, merger, important takeover, consolidation and reorganization of
fiduciary.

12. Fiduciary loses commercial integrity.

13. Controlling shareholder of fiduciary transfer is changed, or significant
items happen to controlling shareholder, actual controller, legal
representative, senior executives of fiduciary, including but not limited to be
involved in illegal actions, litigation, arbitration, deterioration of financial
condition, bankruptcy, dissolution etc.

14. Guarantor of the credit business under this contract default, such as
providing false information, violating other contracts signed by creditor or
other third parties, involved in litigation, arbitration, stopping doing
business, business failures, illegal actions, evading bank credit’s right,
merging, consolidation, reorganization, and other situation which may affect
guaranty ability of Guarantor.

15. Other situations damage rights and interests of creditor.

 

Clause 5 Rights and Obligations of Fiduciary

 

1. Having the right to apply for using the credit line.

2. Opening settlement account in Bank of Jiangsu, Shenzhen Sub-branch, and
arrange settlement of both domestic and overseas accounts, foreign exchange
settlement and sale and other intermediate business in Bank of Jiangsu or its
sub-branch more than the proportion of the credit line which gets from creditor
and all credit line of fiduciary.

3. Fiduciary should provide true documents and information to creditor
(including but not limited all bank accounts, balance of deposit and loans,
situations of using loans, condition of assets, operation, and inner management
etc.

4. Providing last month’s financial statement before the 20th of each month, and
providing audited financial statement to creditor in120 days after fiscal year,
and providing changes and modifications of itself to creditor.

 

 

 

 

5. Accepting and cooperating with creditor in surveying, supervising and
examining on the situation of using credit, related production, management,
financial operation.

6. Complying with this contract and every single business contract under this
contract strictly.

7. When used credit exceed the credit line agreed in this contract result from
the change of exchange rate, fiduciary should repay the exceeding part or pay
homologous security deposit.

8. If following situation occurs, fiduciary should notice in writing creditor in
5 days since related situation happens and implement security measure which is
accepted by creditor.

(1) Changes of membership function, executives, articles of association and
organization.

(2) Stopping producing, going out of business, cancelling registration, being
cancelled business license or being applied for bankruptcy.

(3) Changes of name, domicile, legal representative, contact manner and so on.

(4) Financial standing depravation, significant difficulty on operation,
significant litigation or arbitration.

(5) Other things have significant affect on rights and interests of creditor.

9. Fiduciary should ask creditor’s consent and implement security measure, which
is accepted by creditor, before taking following actions.

(1) Contract management, lease, stock system reform, joint operation,
consolidation, merger, discrete, joint venture, asset transference, reducing
registered capital, applications of suspensions, dissolution, bankruptcy and
other actions which can affect rights and interests of creditor.

(2) Providing guarantee for other’s debts, or pledging or mortgaging major asset
of itself to third party, leading to affect the repayment ability under this
contract.

10. When the guarantor, which is under this contract or under single business
contract of this contract, loses guarantee ability, or pledge, which is under
this contract or under single business contract of this contract, depreciates in
value, fiduciary should take other guarantee measures, which are accepted by
creditor, in time.

11. Fiduciary is not allowed to sign the contract, which can damage the rights
and interests of creditor, with any other third party.

 

Clause 6 Rights and Obligations of Creditor

 

1. Accepting and reviewing fiduciary’s application of using the credit.

2. The financial conditions, operation of fiduciary should be kept secret by
Party B, except the laws, administrative laws and regulations, normative
documents requested.

3. Having the right to ask fiduciary to provide related information of the
credit, having the right to know the production, financial condition, operation,
and repayment plan of fiduciary, and having right to extract and copy from
account books, operation record and related information.

4. Having the right to supervise fiduciary uses the credit according to this
contract and single credit business contract.

5. Having the right to collect principal, interest, and other related expenses
from Party A’s account on schedule or in advance.

6. If fiduciary fails to act or violate the obligations under this contract and
single credit business contract of this contract, creditor has the right to
adjust the maximum amount of comprehensive credit line, and stop using credit
line, cancel unused credit line of fiduciary, regain used credit in advance.

 

 

 

 

7. Having the right to query the credit inquiry of fiduciary, the legal
representative of fiduciary and executives of fiduciary, and has the right to
provide the information of fiduciary to the people’s Bank of China etc.

8. If fiduciary fails to act repayment obligations under this contract and
single credit business contract of this contract, defaults of fiduciary can be
announced in public by creditor.

 

Clause 7 Expense

 

1. The expense of credit information, notarization, testimony, register etc
under the contract should be afforded by fiduciary.

2. The expense result from fiduciary does not repay related debt, such as
advertising fee, delivery fee, appraisal cost, counsel fee, legal fare, travel
expense, valuation fee, auction fee, property preservation fees, enforcement fee
etc, should be afforded by fiduciary.

 

Clause 8 Modification, Dissolution and Execution of Civil Right of the Contract

 

1. Agreed by both parties, this contract can be modified and dissolved in
written.

2. Any tolerance, extension or delay from creditor to fiduciary for exercising
of rights under this contract does not affect the rights creditor enjoys
according to this contract and laws and regulations, and cannot be considered as
approval to the default, and does not mean the abdication of the right.

3. Any item of this contract become invalid because of any reasons, fiduciary
still should assume all responsibilities. If above situation happens, creditor
has the right to terminate this contract, and ask fiduciary to repay
immediately.

4. If fiduciary violate the obligation regulated in eighth item of clause 8 of
this contract. It will be considered as the information has been delivered that
related notices and documents sent by creditor according to primary address
result from fiduciary does not perform above obligations.

5. Any related notices and documents should be sent in written by both parties.

 

Clause 9

 

Fiduciary agrees that the credit’s rights under this contract can be enforced
after notarization. When fiduciary does not carry out obligations under the
contract completely or partly, creditor can apply enforcement to competent
court.

 

Clause 10 Applicable Law and Resolution for Dispute

 

The making, efficacy, explanation, performance and resolution for dispute of the
contract are applicable to the laws of People’s Republic of China. During the
performance of this contract or all disputes relating to this contract, the two
parties settle through consultations. If negotiation cannot reach agreement,
both parties can apply to the local people’s court of creditor.

  

Clause 11 Effective and Invalid of the Contract

 

1. This contract enters into force upon the date when it is signed or sealed and
affixed with official seals by the legal representative or entrusted agents of
fiduciary and creditor.

2. This contract become invalid after fiduciary accomplishes all repayment
responsibility under this contract.

 

 

 

 

Clause 12

 

This contract is signed in triplicate, creditor holds two copies, fiduciary
holds one copy, three copies have the equal legal effect.

 

The things which are not mentioned in this contract should be explained and
settled according to relevant laws, administrative laws and regulations,
normative documents and single credit business contract, and the related
regulations of Bank of Jiangsu.

 

Clause 13 Other

 

Clause 14 Prompt

 

Fiduciary has known the business scope and grant privilege of Party B. Fiduciary
has read all terms of the contract. Creditor has explained homologous terms
requested by fiduciary. Fiduciary has known the meaning of all terms of the
contract and homologous legal consequence. Signing the contract is the true will
of fiduciary.

 

Fiduciary (stamp)   Legal Representative or agent (signature):    Creditor
(stamp)   Legal Representative or agent (signature):  

 

 

